DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Ri (U.S. PG-PUB NO. 2015/0049331 A1) and Meggit (U.S. PG-PUB NO. 2004/0190001 A1) appear to be the closed prior art on record. Ri teaches a method for analyzing a phase distribution of a fringe image that calculates a phase distribution of a fringe image obtained by capturing a fringe pattern on a surface of an object using an optical digital camera including an imaging element arranged in a horizontal direction and a vertical direction. Meggit teaches calculating the three dimensional surface coordinates for a set of points on the surface of an object. However, cited references do not teach the allowable subject matter or the claimed limitations, such as, estimate the first component signal and the second component signal included in each observation signal by repeatedly executing operations comprising: determining a corrected estimation value of the first component signal of each observation signal by applying first correction processing, which reduces errors of amplitude and a phase, to the estimation value of the first component signal of each observation signal; determining an estimation value of the second component signal of each observation signal by subtracting the corrected estimation value of the first component signal from each observation signal; determining a corrected estimation value of the second component signal of each observation signal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        

/PING Y HSIEH/Primary Examiner, Art Unit 2664